Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed August 2, 2022 has been entered.  Claims 1-17 are pending in this application, with claims 15-17 withdrawn from consideration as directed to a non-elected invention.  Thus claims 1-14 are examined herein.

Drawings
The drawing Replacement Sheets filed August 2, 2022 (2 sheets) are accepted and will substitute for Figs. 1.1 and 1.2 as originally filed.

Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) In claim 1 as amended, clause (f), “10 MPo” is improper and should be changed to read “10 MPa”.
b) At the end of claim 3 as amended, “teterhydrofuran” is a misspelling and should be changed to read “tetrahydrofuran”.
c) In claim 4 it appears that the phrase “metal-based” should be deleted.  No antecedent basis is present for “the inorganic ligand associated metal-based nanocrystals” [emphasis added], and based on the language of claim 5 the nanocrystals clearly are not required to be metal-based.
d) In claim 5, line 1, “nanocrystal is” should be changed to “nanocrystals are”.
e) In claim 6, clause (b), “selected from based on” should be changed to read “based on a material selected from”.
f) In claim 7, line 2, it appears that “selected from hydrocarbons” should be changed to read “comprising a hydrocarbon”.  Each ligand would comprise a hydrocarbon further modified with one or more functional groups.
g) In claim 8, the meaning of “inorganic cluster” is unclear.  This does not appear to define any particular category of possible ligands.
h) Claims dependent upon any of the above, either directly or indirectly, are likewise rejected under this statute.

			Response to Arguments
The examiner has fully considered the amendments to the claims and Applicant’s remarks filed August 2, 2022.  While the amendments correct a number of issues in the instant claims previously noted under 35 USC 112, they raise several new issues regarding indefiniteness or matters regarding “particularly pointing out and distinctly claiming” the invention, as detailed in the rejection supra.
Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	October 13, 2022